DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “a battery configured to provide power to the motion controller and configured to mount is configured to mount to the suspension component in a manner”.  The text “and configured to mount is configured to mount to” should be changed to --and is configured to mount to--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2007/0074939) in view Emura et al (US 4,527,676) and further in view of Walthert et al (US 2015/0175236).
As per claim 1, Chen discloses a suspension component (Title) for a bicycle, the suspension component comprising: 
a first tube (12) having a first end and a second tube (10) having a second end, the first tube and the second tube configured in a telescopic arrangement along a movement axis with the first end as a first distal end of the telescopic arrangement and the second end forming a second distal end of the telescopic arrangement (10, 12, Fig. 2), the telescopic arrangement having an interior space (Fig. 2) bounded by inner walls of the first tube and the second tube; and 
a fluid damper (Fig. 5) disposed in the interior space, the fluid damper having a plurality of operational states configured to resist movement of the first tube relative to the second tube ([0042]), the fluid damper comprising: 
an internal fluid portion (Fig. 5) exposed to damping fluid, an internal dry portion (Fig. 5) isolated from the damping fluid, and an actuating member (54) disposed in both the internal fluid portion and the internal dry portion, and
an obstructing member (48);
wherein the actuating member is configured such that movement of the actuating member causes the obstructing member to move along the movement axis relative to the actuating member to enact one of the plurality of operational states of the fluid damper ([0042]).  Chen does not disclose wherein the fluid damper further comprises a power supply and a motion controller, the motion controller causing the movement of the actuating member, the power supply including a battery configured to provide power to the motion controller and configured to mount is configured to mount to the suspension component in a manner that disposes the power supply rearward of the suspension component.
Emura et al discloses a shock absorber wherein the fluid damper further comprises a power supply (Col. 6, lines 51-54) and a motion controller (100), the motion controller causing the movement of the actuating member (Fig. 5; Col. 7, lines 33-57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shock absorber of Chen by providing a power supply, controller, motor and gearbox as taught by Emura et al in order to provide remote control of the damping and locking mechanism.  Chen and Emura et al do not disclose the power supply including a battery configured to provide power to the motion controller and configured to mount is configured to mount to the suspension component in a manner that disposes the power supply rearward of the suspension component.
Walthert et al discloses a suspension control system wherein the fluid damper further comprises a power supply (61), the power supply including a battery (61) configured to provide power to the motion controller and configured to mount is configured to mount to the suspension component in a manner that disposes the power supply rearward of the suspension component (61, Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of Emura et al by using a battery mounted near the middle of the vehicle as taught by Walthert et al in order to provide electrical power and favorable weight distribution.
	
	
    PNG
    media_image1.png
    915
    527
    media_image1.png
    Greyscale

As per claim 2, Chen, Emura et al and Walthert et al disclose the suspension component of claim 1.  Chen further discloses wherein the movement of the actuating member comprises movement in both the internal fluid portion and the internal dry portion (54, Fig. 5). 
As per claim 3, Chen, Emura et al and Walthert et al disclose the suspension component of claim 1.  Chen further discloses wherein the actuating member is formed as a single piece (54). 
As per claim 4, Chen, Emura et al and Walthert et al disclose the suspension component of claim 1.  Chen further discloses wherein the movement of the actuating member is a rotational movement (54). 
As per claim 5, Chen, Emura et al and Walthert et al disclose the suspension component of claim 4.  Chen further discloses wherein the rotational movement is about a central axis of the telescopic arrangement (54). 
As per claim 6, Chen, Emura et al and Walthert et al disclose the suspension component of claim 1.  Chen further discloses wherein the actuating member comprises an input coupling (54). 
As per claim 7, Chen, Emura et al and Walthert et al disclose the suspension component of claim 1.  Chen further discloses wherein the change of enacted operational state comprises a change in flow characteristics of fluid within the fluid damper ([0042]). 
As per claim 8, Chen, Emura et al and Walthert et al disclose the suspension component of claim 1.  Chen further discloses wherein the fluid damper comprises at least two available operational states ([0042]). 
As per claim 9, Chen, Emura et al and Walthert et al disclose the suspension component of claim 8.  Chen further discloses wherein the available operational states include an open flow state (64, 488; [0039]). 
As per claim 10, Chen, Emura et al and Walthert et al disclose the suspension component of claim 9.  Chen further discloses wherein the available operational states further include a restricted flow state (64, 488; [0036]). 
As per claim 11, Chen, Emura et al and Walthert et al disclose the suspension component of claim 10.  Chen further discloses wherein the restricted flow state fully constrains the movement of the movement of the first distal end relative to the second distal end ([0041]). 
As per claim 12, Chen, Emura et al and Walthert et al disclose the suspension component of claim 1.  Emura et al further discloses wherein the motion controller further comprises a motor (7) and a gearbox (8) disposed in the internal dry portion, the gearbox having an output coupling (8) rotatably coupled to an input coupling (11) of the actuating member.  
	As per claim 13, Chen, Emura et al and Walthert et al disclose the suspension component of claim 12.  Emura et al further discloses wherein the gearbox is removably coupled to the input coupling (8). 
As per claim 14, Chen, Emura et al and Walthert et al disclose the suspension component of claim 12.  Chen further discloses wherein the internal dry portion is defined by an internal space of a first housing (50), and the internal fluid portion comprises a second housing (22), the first housing coupled to the second housing (Fig. 5). 
As per claim 15, Chen, Emura et al and Walthert et al disclose the suspension component of claim 14.  Chen further discloses wherein the actuating member is disposed in both the first housing and the second housing (54, Fig. 5).
As per claim 16, Chen, Emura et al and Walthert et al disclose the suspension component of claim 1.  Walthert et al discloses further comprising a wireless communication interface ([0087]) configured to receive wireless signals for control of the motion controller.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Emura et al by providing wireless capability as taught by Walthert et al in order to reduce wire crowding.
	Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657